DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 29 August 2022. Claims 1, 3, 8, 10, 12, 14, 22, 24, 26 and 28 are pending in the application; claims 1, 3, 8, 10, 12, 14, 22, 24 and 26 are amended; and claims 2, 4-7, 9, 11, 13, 15-21, 23, 25, 27 and 29-30 are cancelled.

Election/Restrictions
Newly submitted claims 8, 10, 12, 14, 22, 24, 26 and 28 directed to an inventions that are independent or distinct from the invention originally claimed for the following reasons: 
The originally claimed invention required a feature of “adjusting the uplink transmission to address the overlap” (See original claims 1, 15, 29 and 30). The claim amendments have introduced two groups of claims independent or distinct from the originally presented claim as follows:
Group A, claims 8, 10, 22 and 24
Group B, claims 12, 14, 26 and 28
Original claims 11-12 and 25-26 were not clearly defined and did not include the features of “adjusting the uplink transmission to address the overlap” (See rejections under 35 U.S.C. § 112(b) and (d) in the Office action mailed on 14 June 2022 pp 2-4). Applicant has presented new groups of claims encompassing these features which has clarified that these features are not part of the originally claimed invention.
Applicant discloses techniques in which include “adjusting the uplink transmission to address the overlap” include three possible options. “In a first option, the UE adjusts the UL grant such that a minimum gap between the DL PRS and the UL transmission is maintained. That is, the guard band is increased.” (Original disclosure [0064]). “In a second option, the UE punctures some of the resource elements (REs) assigned for the UL transmission that are adjacent to the DL PRS.” (Original disclosure [0065]). “Finally, in a third option, the UE reduces the transmission power to enhance the measurement of the DL PRS.” (Original disclosure [0066]).
Upon amendment to clarify the claims, applicant has introduced independent and distinct claim groups that rely on separate features for patentability as emphasized by applicant in the remarks filed on 29 August 2022. (See remarks filed 29 August 2022 pg. 7).
The disclosed options of adjusting an uplink transmission do not rely on features of a “priority order” as recited in claims 8 and 22 (e.g. Group A). Independent claims 8 and 22 recite the combination of features, “receiving a priority order for the PRS and a plurality of uplink transmission types; dropping the uplink transmission when the PRS has a higher priority than the uplink transmission; and skipping monitoring of the PRS when the uplink transmission has a higher priority than the PRS” which are not features applicant defines in the original disclosure as “adjusting an uplink transmission.” 
Further, the disclosed options of adjusting an uplink transmission do not rely on features of “determining a level of self-interference” and “thresholds” as recited in “claims 12 and 26 (e.g., Group B). Independent claims 12 and 26 recite the combination of features, “determining a level of self-interference from the uplink transmission; determining a measurement quality of the PRS; and skipping measurement of the PRS in response to the level of self-interference exceeding a first threshold or the measurement quality being less than a second threshold” which are not features applicant defines in the original disclosure as “adjusting an uplink transmission.”
As can be seen from applicant’s remarks and the analysis above, the originally presented claims do not encompass features of newly presented inventive groups A and B. 
Examiner indicated in the previous office action that certain claims were not in compliance with 35 U.S.C § 112(b) and (d) specifically because it was not clear how the features of original claims 11-14 and 25-28 were related to “adjusting an uplink transmission”. In response, applicant has presented new independent claims and remarks which clarify these features are independent and distinct inventions that are not related to the originally presented independent claims. Accordingly, examination of these claims (e.g., Group A and Group B) on their merits would require a new search and place undue burden on the examiner.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8, 10, 12, 14, 22, 24, 26 and 28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takata et al. (US 2020/0083997 A1).

Regarding claim 1, Takata discloses a method of wireless communications by a user equipment (UE), comprising: 
determining whether a downlink positioning reference signal (PRS) overlaps in time with a future uplink transmission within a full duplex slot ([0005] a UE transmits a sounding reference signal (SRS) on resources assigned by a base station; [0145]-[0147] disclosing SRS overlaps with resources notified with one or more of  DCI, MAC, RRC, and system information (MIB or SIB) of different channels or services, such as downlink positioning reference signal, are generated and  a case where an SRS and frequency resources for these channels overlap is a case where full duplex is applied (i.e. a case where an uplink signal and a downlink signal are multiplexed into a frequency resource at the same timing); [0062]-[0063] disclosing terminal receives SRS resource information including frequency resource information and time resource information (e.g., a future uplink transmission) in accordance with which the terminal 100 transmits an SRS); and 
adjusting the uplink transmission to address the overlap by adjusting an uplink grant (i.e., the SRS transmitted according to the SRS resource information is seen by examiner as an uplink grant) (Figs. 3, [0051] disclosing “In this case, for reduction of inter-numerology interference, a part of a frequency domain assigned the SRS needs to be rendered untransmitted (also referred to as “punctured”); Figs. 10-14, [0095]-[0109] describing Embodiment 1 in which an offset in the frequency domain (e.g., a frequency gap) between the SRS and an adjacent frequency resource is created by puncturing. For example, at [0101] disclosing “In Specific Example 1, as shown in FIG. 12, the terminal 100 determines a puncture size by setting an offset value (offset size X) on the basis of the SCS of a frequency resource assigned an SRS (SCS of resource #1) or the SCS of an adjacent frequency resource (SCS of resource #2); Fig. 13 Fig. 4, [0053] disclosing when the SRS overlaps a frequency resource of a different channel the SRS needs to be punctured in the frequency domain; [0142]-[0149] disclosing Embodiment 2 with respect to the overlap between SRS and a “different channel or service” type such as the PRS such that puncturing the SRS is required; [0180] disclosing Embodiments 1 and 2 can be used in combination with each other, “For example, as described in Embodiment 2, in a case where after the puncture size of an SRS has been determined according to a resource of overlap between the SRS and a channel of an adjacent resource, the SCS of a resource assigned the SRS and the SCS of a channel of overlap between the SRS and the resource are different from each other, the terminal 100 may further add an additional puncture size change (see, for example, FIG. 13) based on the difference in SCS as described in Embodiment 1.”) to achieve a frequency gap between the PRS and the uplink transmission (this feature is recited as a feature of intended use or a result achieved and does not positively recite a step of the method. In any case, as seen from above, Takata expressly discloses the combination of Embodiments 1 and 2 to achieve a frequency gap).  

Regarding claim 3, Takata further discloses the method of claim 1, further comprising: 
receiving a radio resource control (RRC) configuration of a size of the frequency gap (Fig. 13, [0102]-[0109] disclosing the puncture size is specified according to subcarrier spacing of the adjacent frequency; specifically at [0109] “the respective SCSs of frequency resources (e.g. the SCS of resource #1 and the SCS of resource #2 shown in FIG. 12), which are puncturing control information, may be generated by the control information generator 201 of the base station 200 and notified…with…RRC); and 
increasing at least one of a transmit power or a modulation and coding scheme (MCS) for the uplink transmission in accordance with the RRC configuration ([0181] disclosing “Further, in a case of puncturing an SRS, the terminal 100 may increase the PSD of the SRS according to the puncture size…Increasing the PSD of the SRS in making a puncture brings about an effect of improving the reception quality of the SRS).  

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s amendments have effectively addressed the issues raised in the previous office action, therefore, said claim rejections have been withdrawn.

Claim Rejections - 35 USC § 102 & 103
Applicant's arguments filed 29 August 2022 have been fully considered but they are not persuasive. 
Applicant argues the features of claim 1, “recites adjusting an uplink grant. A non-limiting example of adjusting an uplink grant is described in paragraph 64, as modifying uplink resources. Such a feature is patentably distinguishable from puncturing, as described in Takata.” Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Further, claim 1 does not positively recite how the invention achieves a frequency gap between the PRS and the uplink transmission. A method claim is defined by the positively recited steps and not the intended purpose or the result achieved by the steps performed. Takata discloses the time and frequency resources of the SRS are specified to the user equipment by the base station via control information. This the SRS transmission is a future uplink transmission (i.e. the user equipment will transmit the SRS at the time specified by the base station). Further, in embodiment 2 of Takata, the user equipment determines said uplink transmission will collide with a downlink transmission such as a positioning reference signal (PRS). Accordingly, the user equipment adjusts the time frequency resources which were granted by the base station by puncturing. Satisfaction of these positively recited steps necessarily achieves the claimed intended purpose or result of “to achieve a frequency gap between the PRS and the uplink transmission” absent any other claim features defining the step of “adjusting an uplink grant”. 
Satisfaction of the claimed steps necessarily result in satisfying the intended use recited in the claims. See  Outdry Techs. Corp. v. Geox S.p.A., 859 F.3d 1368, ”Satisfaction of the claimed steps necessarily results in satisfying a "process for waterproofing leather." This is not a separate limitation that must be disclosed…in order to uphold the Board's obviousness determination.”
Moreover, As evidenced by the portions of  Takata cited above in the rejection of claim 1, Takata contemplates two embodiments which can be combined to produce an “offset” which is a gap in the frequency domain  between the colliding uplink and downlink transmission identified above.
Applicant appears to assert the features recited in applicant’s disclosure at [0064] should be interpreted as part of the claim. In response, it is noted that the features upon which applicant relies (i.e., original disclosure [0064]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments directed towards claims 8, 10, 12, 14, 22, 24, 26 and 28 are directed towards non-elected inventions which are restricted for being directed towards inventions not originally presented. Accordingly, these remarks will not be addressed herein. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461